         Case 2:20-cv-01845-CCW Document 20 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EMILY COWEY, CHELSEA SCHMIDT,                      )
ALAN BOOTH, FIREARMS POLICY                        )
                                                   )               2:20-CV-01845-CCW
COALITION, INC.,                                   )
                                                   )
                Plaintiffs,                        )
                                                   )
        vs.                                        )
                                                   )
                                                   )
SHERIFF WILLIAM MULLEN, COL.                       )
ROBERT EVANCHICK, PSP                              )
COMMISSIONER; AND COUNTY OF                        )
ALLEGHENY, PENNSYLVANIA,                           )
                                                   )

                Defendants,

                                            ORDER


       NOW, this 4th day of December, 2020, IT IS HEREBY ORDERED that the parties shall

appear for a Telephonic Status Conference regarding Plaintiffs’ Motion for Preliminary Injunction,

ECF No. 18, on Thursday, December, 10, 2020 at 11:00 a.m.

       In anticipation of the conference, the parties must meet and confer regarding the potential

for a consent order that would address the relief sought in the preliminary injunction motion. Lead

counsel for all parties shall participate in the telephonic conference, and the parties shall be

available by telephone. Participants are directed to use the AT&T dial-in information provided at

Doc. No. 8.

       Counsel are directed to familiarize themselves with the Court’s Practices and Procedures,

which are available at:
         Case 2:20-cv-01845-CCW Document 20 Filed 12/04/20 Page 2 of 2




https://www.pawd.uscourts.gov/sites/pawd/files/Wiegand_Interim_Practices_Oct_2020.pdf.
       DATED this 4th day of December, 2020.



                                         BY THE COURT:



                                         /s/ Christy Criswell Wiegand
                                         CHRISTY CRISWELL WIEGAND
                                         United States District Judge


cc (via ECF email notification):
All Counsel of Record
